ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-09-14_ORD_01_NA_00_EN.txt. 1990
14 September
General List
No. 75

146

INTERNATIONAL COURT OF JUSTICE
YEAR 1990

14 September 1990

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS: NICARAGUA intervening)

ORDER

The President of the Chamber of the International Court of Justice
formed to deal with the case concerning the Land, Island and Maritime
Frontier Dispute between El Salvador and Honduras,

Having regard to Articles 48 and 62 of the Statute of the Court and to
Articles 31 and 85 of the Rules of Court,

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission of a land, island and maritime frontier dispute between the
two States to a chamber of the Court,

Having regard to the Application for permission to intervene in the
case under Article 62 of the Statute of the Court filed by the Republic of
Nicaragua on [7 November 1989; and

Whereas by a Judgment delivered on 13 September 1990 the Chamber
found that Nicaragua had shown that it had an interest of a legal nature
which may be affected by part of the Judgment of the Chamber on the
merits in the present case, namely its decision on the legal régime of the
waters of the Gulf of Fonseca, but not by its decision on other issues in
dispute, and decided that Nicaragua was permitted to intervene in the
case, pursuant to Article 62 of the Statute, to the extent, in the manner and
for the purposes therein indicated, but not further or otherwise;
147 DISPUTE (EL SALVADOR/ HONDURAS) (ORDER 14 IX 90)

Having ascertained the views of the Parties and of the intervening State,

Fixes the time-limits provided for in Article 85 of the Rules of Court as
follows:

14 December 1990 as the time-limit for the submission by the Republic
of Nicaragua of a written statement;

14 March 1991 as the time-limit within which the Parties may, if they so

desire, furnish their written observations on the written statement of the
Republic of Nicaragua;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of September, one thou-
sand nine hundred and ninety, in four copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of El Salvador, the Government of Honduras, and the Government of
Nicaragua, respectively.

(Signed) José SETTE-CAMARA,
President of the Chamber.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
